Citation Nr: 0841292	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coryza.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis and bronchopneumonia.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
costo-vertebral condition.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ascaris infection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service in the special Philippine 
Scouts from August 1946 to March 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2005, the RO 
denied applications to reopen claims for service connection 
for "bronchitis and bronchopneumonia," and coryza, and 
denied claims for service connection for a right costo-
vertebral condition, a right shoulder condition, and ascaris 
infection.  

2.  The evidence received since the RO's February 2005 
decision, which denied applications to reopen claims for 
service connection for "bronchitis and bronchopneumonia," 
and coryza, and denied claims for service connection for a 
right costo-vertebral condition, a right shoulder condition, 
and ascaris infection, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's February 2005 decision, which denied claims for service 
connection for coryza, bronchitis and bronchopneumonia, a 
right costo-vertebral condition, ascaris infection, and a 
right shoulder disability; the claims for service connection 
for coryza, bronchitis and bronchopneumonia, a right costo-
vertebral condition, ascaris infection, and a right shoulder 
disability, are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The March 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March and September of 2006, and in any event, as 
the claims have been denied, any questions as to the 
disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied. A review of the March 2005 VCAA notice shows that the 
veteran was not notified in accordance with Kent.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, finds that there has been no 
prejudice to the veteran.  In a VCAA letter, dated in 
December 2004 (issued prior to the RO's February 2005 rating 
decision), the veteran was notified that his claims for 
service connection for bronchitis and bronchopneumonia, 
coryza, and ascaris infection, were previously denied.  It 
further informed the veteran of the criteria for service 
connection, and that he had to submit new and material 
evidence to reopen his claims, including new and material 
evidence of a current disability, as well as medical evidence 
showing that the claimed condition was incurred in service.  
This letter also discussed the criteria for service 
connection in association with the claims for a right costo-
vertebral condition, and a right shoulder disability.  

Furthermore, a review of the veteran's statements, and those 
of his representative, indicates that the veteran, or those 
acting on his behalf, have actual knowledge of what is needed 
to reopen the claims, and have had a meaningful opportunity 
to participate in the development of his claims.  See e.g., 
veteran's letters, received in June and July of 2005, May 
2006; veteran's representative's brief, dated in November 
2008 (characterizing all claims as new and material).  The 
Board therefore finds that the claimant and those acting on 
his behalf have demonstrated an understanding of the 
evidentiary requirements, rebutting any presumption of 
prejudice.  As such, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  As the Board has determined 
that new and material evidence has not been presented, a 
remand for an examination and/or an etiological opinion is 
not required to decide the claims.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

In a rating decision, dated in October 1981, the RO denied 
claims for service connection for bronchitis and arthritis.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In a rating decision, dated in February 1998, the RO denied a 
claim for service connection for coryza.  There was no 
appeal, and the RO's decision became final.  Id.  

In a rating decision, dated in February 2005, the RO denied 
applications to reopen claims for service connection for 
"bronchitis and bronchopneumonia," and coryza, and denied 
claims for service connection for a right costo-vertebral 
condition, a right shoulder condition, and ascaris infection.  
There was no appeal, and the RO's decision became final.  Id.  
In this regard, the veteran's notice of disagreement, 
received in June 2005, specifically disagreed with the RO's 
May 2005 rating decision, discussed below.  

In May 2005, after additional evidence was received, the RO 
again denied the claims.  To the extent that the RO's May 
2005 rating decision, the September 2005 statement of the 
case, and the January 2006 supplemental statement of the 
case, characterized the claims for a right costo-vertebral 
condition, a right shoulder condition, and ascaris infection, 
as direct service connection claims (as opposed to "new and 
material" claims), regardless of the determination reached 
by the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of these claims was in 
February 2005.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record in February 2005 included the 
veteran's service medical records, which showed that between 
September and October of 1946, he was hospitalized for 
respiratory symptoms.  The diagnoses were acute bronchitis, 
moderately severe, and "ascaris infection, intestinal, 
mild."  There was also a notation of pneumonitis.  In 
December 1947, he was treated for coryza.  In May 1948, he 
was treated for chest and shoulder pain, with notations of 
URI (upper respiratory infection) and F.U.O. (fever of 
unknown origin).  In November and November of 1948, he was 
again treated for a URI.  An undated report notes treatment 
for complaints of shoulder pain and chest pain, and notes 
moderate tenderness in the CVA (cost-vertebral angle) region.  
The report notes possible "atypical pneumonia, right," and 
possible right renal pathology.  The veteran's separation 
examination report, dated in March 1949, indicates that his 
lungs and chest had N.S.A. (no significant abnormalities), 

The post-service medical evidence consists of non-VA reports, 
dated between 1971 and 2005.  In this regard, it appears that 
the claims file has been rebuilt, and it is not entirely 
clear when these records were associated with the claims 
file.  In order to avoid any prejudice, the Board will 
therefore assume that all of this evidence was received 
subsequent to the most recent and final RO decision, dated in 
February 2005.  

At the time of the RO's February 2005 decision, there was no 
competent evidence to show that any of the claimed conditions 
were related to his service, or that arthritis of the right 
CVA, or right shoulder joint, was manifest to a compensable 
degree within a year of separation from service.  

The post-service medical evidence consists of non-VA reports, 
dated between 1971 and 2005.  As previously stated, the Board 
will assume that all of this evidence was received subsequent 
to the most recent and final RO decision, dated in February 
2005.  This medical evidence shows the following: in July 
1973, he was noted to have rheumatoid arthritis of the left 
shoulder and left knee; a June 1978 report appears to note 
complaints of bilateral shoulder pain, with a notation of 
arthritis.  An April 1981 statement from E.P.N., M.D., states 
that between August and September of 1949, the veteran was 
treated for rheumatic arthritis of the bilateral shoulder 
joints and chest, and that he was treated for a recurrence 
for about four months beginning in February 1950.  A report 
from the Samaritan Medical Center, San Clemente, dated in 
June 1991, shows treatment primarily for a myocardial 
infarction, with diagnoses that included osteoarthritis (not 
otherwise specified).  Reports from M.S.S., M.D., dated 
between 1995 and 2001, show treatment for complaints that 
included left chest pain, with a history that included 
arthritis (not otherwise specified).  The diagnoses included 
degenerative osteoarthritis (not otherwise specified).  An 
April 2001 statement notes diagnoses that included COPD 
(chronic obstructive pulmonary disease), bronchial asthma, 
possible acute bronchitis, "upper respiratory tract 
infection, acute laryngitis," and arthritis (not otherwise 
specified).  An associated chest X-ray report notes that the 
lungs appeared emphysematous.  A May 2001 statement shows, in 
relevant part, that the veteran was noted to have a history 
of bronchitis in October 1946.  A statement from L.S.O., 
M.D., dated in July 2005, states that the veteran's current 
diagnoses include "severe degenerative pain and/or joint 
disorder mostly on shoulders and chest," and COPD.  

This evidence, which was not of record at the time of the 
February 2005 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board, however, 
also finds that this evidence is not material.  None of this 
evidence shows that the veteran currently has coryza, acaris 
infection, or a right costo-vertebral condition.  
Furthermore, none of this evidence contains competent medical 
evidence to show that any of the claimed conditions are 
related to the veteran's service.  Finally, the submitted 
evidence does not contain competent evidence showing that the 
veteran had arthritis of the right CVA, or right shoulder, 
that was disabling to a compensable degree within one year of 
separation from active duty.  In this regard, the Board has 
considered the April 1981 statement of Dr. E.P.N., which 
indicates treatment for "rheumatic arthritis of the shoulder 
joints and chest" in 1949 and 1950.  This statement, 
however, is unaccompanied by any actual records of treatment, 
to include X-ray reports, it does not indicate the severity 
of the rheumatic arthritis or note any other clinical 
findings at that time, and the next medical evidence 
specifically indicating arthritis of the right shoulder is 
dated over 27 years after the treatment in 1950.  See June 
1978 medical report.  Furthermore, the next medical evidence 
specifically indicating arthritis of the right shoulder is 
dated over 26 years after the treatment in 1978.  See 
statement from L.S.O., M.D., dated in July 2005.  Therefore, 
this evidence lacks sufficient probative weight to warrant a 
reopening the claim.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, the Board finds that the 
submitted evidence does not bear directly and substantially 
upon the issues at hand, and is not material.  See e.g., 
Hodge, 155 F.3d at 1363.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claims, and the claims are therefore not 
reopened.  


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection bronchitis and 
bronchopneumonia, coryza, a right costo-vertebral condition, 
a right shoulder condition, and an ascaris infection, the 
appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


